Citation Nr: 0426647	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 11, 2001 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1960 to January 1962.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted a TDIU 
retroactively effective from April 11, 2001.  The veteran 
appealed for an earlier effective date.

Unfortunately, further development of the evidence is 
required before actually deciding this appeal.  So, for the 
reasons explained below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  



A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide an explanation of the information and 
evidence necessary to substantiate a claim of entitlement to 
a TDIU - as well as, more specific to this particular 
appeal, failed to provide notice of the information and 
evidence necessary to establish an earlier effective date for 
this benefit once granted.  In this regard, the Board notes 
that the RO's November 2002 letter was inadequate because it 
provided only a partially correct explanation of the 
information required to establish entitlement to a TDIU.

Ordinarily, when, as here, VA receives a notice of 
disagreement (NOD), which raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, though, since 
the initial VCAA notice (even on the preliminary issue of 
entitlement to a TDIU, as opposed to the proper effective 
date for it) was defective for the reason cited above, 
another VCAA letter must be issued to correct this procedural 
due process problem before the Board can decide the case.  
See Huston v. Principi, 17 Vet. App. 195 (2003) (requiring VA 
to advise the veteran that evidence of an earlier filed claim 
is necessary to substantiate his claim for an earlier 
effective date).

In its July 2003 and November 2003 VCAA letters issued after 
entitlement to a TDIU was established, the RO attempted to 
correct the procedural due process problem presented by the 
November 2002 letter.  But even these more recent letters 
were insufficient because they failed to inform the veteran 
of what he needed to establish entitlement to an earlier 
effective date.  Instead, these letters merely updated him on 
the status of his claim and explained what evidence was 
necessary to reopen a previously denied claim of entitlement 
to service connection, an issue that was and is not before 
the RO or Board.  And the Board, itself, cannot correct this 
procedural due process deficiency; rather, the RO must.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Furthermore, the RO failed to provide the veteran with an 
adequate explanation of the provisions of the VCAA, including 
notice of his rights and responsibilities under this law and 
whose ultimate responsibility - his or VA's, it is in 
obtaining the supporting evidence.  And mere notification of 
the provisions of the VCAA, without a discussion of his 
rights and responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient for purposes 
of compliance with the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

As a consequence, the veteran's claim of entitlement to an 
earlier effective date for the grant of a TDIU was certified 
to the Board without him being given appropriate notice of 
the evidence necessary to substantiate his claim, his rights 
and responsibilities under the VCAA, and VA's 
responsibilities under this law.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).

Additionally, in December 2003, the veteran submitted a 
letter from the Social Security Administration (SSA) stating 
that he had filed a claim for disability benefits with that 
agency in May 2000 and was determined entitled to those 
benefits as of May 1999.  But his underlying application, the 
medical records considered, and the notice concerning the 
outcome of his claim are not on file.  These records are 
relevant to his current claim with VA and, therefore, must be 
obtained and associated with the other evidence in his claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an effective date prior to 
April 11, 2001 for the grant of a TDIU, 
and the evidence, if any, the RO will 
obtain for him.  (Note:  the prior 
letters, dated in November 2002, 
July 2003 and November 2003 were 
inadequate, in part, because his current 
appeal is for an earlier effective date 
for the TDIU (not his basic entitlement 
to this benefit, since that already has 
been proven)).  Also advise him that he 
should submit any relevant evidence in 
his possession concerning this claim, 
including evidence of an earlier-filed 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claim of 
entitlement to an effective date prior to 
April 11, 2001 for the grant of a TDIU.  
The VCAA notification also must apprise 
him of the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Then readjudicate the veteran's claim 
for an effective date earlier than April 
11, 2001 for the grant of a TDIU in light 
of any additional evidence obtained.  
If the benefit sought is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




